Conlan, J.
This is an appeal from an order granted at Special Term December 21, 1893, allowing full costs on Term on the 19th day of Hay, 1893, denying a motion for a new trial on the ground of newly discovered evidence. affirmance by the General Term of an order made at Special
The motion was made on a case and exceptions and also the affidavits, as appears from the order of the General Term.
We think this case is within the rule laid down in Whitney v. Saxe, 15 Civ. Proc. Rep. 450, and the order appealed from should be affirmed, with costs.
McCarthy, J., concurs.
Order affirmed, with costs.